Exhibit 10.30
 
 
Storage Service Agreement
 
 
This Agreement is entered in Wuqing Tianjin on September 4, 2008.
 
Party A: TIANJIN TIANSHI BIOLOGICAL DEVELOPMENT CO., LTD.
Address: No. 6 Yuanquan Road, Wuqing New Tech Industrial Park, Tianjin, China
Legal Representative: Yiqun Wu, Vice President


Party B: TIANJIN BAO FENG CONSTRUCTION & ENGINEERING CO., LTD.
Address: No.1 Yongxin Road, Xuguantun Economical Zone, Wuqing New Tech
Industrial Park, Tianjin, China
Legal Representative: Wenzhong Zhang, General Manager


 
 Whereas, Party B is a storage service based company registered in Wuqing
District, Tianjin, which has the competence of providing with storage service
under this agreement.
 
 
Party A desires and accepts the storage service under this agreement and desires
to observe and fulfill the responsibilities provided in it.
 
 
Therefore, in accordance with the applicable laws and regulations, Party A and
Party B reach the following provisions after good faith negotiations, which
shall be observed by each of the parties.
 
 
Chapter 1 Service Scope and Contents
 
 
1.
Party B provides the warehouse, the details of which are showed in the table
below,

 
Warehouse location
No.1 Yongxin Road, Xuguantun Economical Zone, Wuqing New Tech Industrial Park,
Tianjin, China
Construction size
6745.28 m2
Construction structure
Steel structure

 


 

 
 

--------------------------------------------------------------------------------

 

 
arty A had had an on-the-spot investigation on the above warehouse and
completely approved its current state.
 
 
2.
Party B shall perfect the water and power supply facilities of the storage area
and Administrative Area in warehouse prior to the beginning of the service term
fixed in this agreement, in order to safeguard the normal use of the facilities.

 
 
3.
Party B shall maintain the warehouse and the hardware facilities, such as the
usual maintenance of roof, wall, floor and windows.

 
 
4.
Party B shall install the windows guards and awnings prior to the beginning of
the service term.

 
 
5.
The warehouse Party B providing with Party A serves only an office and storage
purpose.

 
Chapter 2 Service Term
 
 
6.
The storage term in this agreement is 12 months, from September 10, 2008 to
September 9, 2009.

 
Chapter 3 Payment
 
 
7.
The monthly payment for the total storage service is RMB 87,688.64.

 
 
8.
Party A shall pay the service fee quarterly prior to the 10th day of the first
month in the quarter by wire or in cash, totally RMB 263,065.92.

 
Chapter 4 Duties and Obligations
 
9.  Party A’s duties and obligations:
a)
Party A shall timely pay for Party B comply with the provisions on time, amount,
and payment mode as well as the charge that should be paid by Party A.

b) 
Comply with duties and obligations provided in this agreement and legal
provisions.

10.  Party B’s duties and obligations:
a)
Party B shall provide Party A with the storage service comply with the time and
conditions set in the agreement.　

b)
Party B promises a good condition of the current energy and communication


 
 

--------------------------------------------------------------------------------

 

 
facilities in the warehouse, when they hand over to Party A.

c)
If the owner right changes affect Party A’s normal use of the warehouse, Party B
shall solicit Party A’s written consent in advance.

d)
Comply with duties and obligations provided in this agreement and legal
provisions.

 
Chapter 5 Breach Liability
 
11.
Both parties shall solve the disputes arising from the execution of this
agreement through negotiation. In the case that an agreement cannot be reached,
according to the law in People’s Republic of China, any party may summit the
dispute to the court on which the People’s Republic of China has the
jurisdiction. All the fees for lawsuit shall be borne by the losing party.

12.
The execution, explanation and the settlement of the disputes apply to the law
of People’s Republic of China.

 
Chapter 6 Supplementary Articles
 
13.
The supplements are inseparable part of this agreement and legally of equal
effect.

 
   Supplement A: The handover record signed by two parties

 
Supplement B: Certificate of the Property Right

Supplement C: Clean Cooperation Agreement signed by the two parties
14.
This agreement shall take into effect since the date on which the two parties
seal and sign on it.



Note: This is only an English version of the Chinese one, which is the base of
this agreement.






Party A: TIANJIN TIANSHI BIOLOGICAL DEVELOPMENT CO., LTD.
By:  /s/ Yiqun Wu
Name:  Yiqun Wu
Title:  Legal Representative
Date: 09-04-2008




Party B: TIANJIN BAO FENG CONSTRUCTION & ENGINEERING CO., LTD.
By:  /s/ Wenzhong Zhang
Name:  Wenzhong Zhang
Title:  Legal Representative
Date: 09-04-2008
 
 

--------------------------------------------------------------------------------



